11/27/2018                                          ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library


                Print
                Workbench

                Community



         Log in

                Library
                Challenges
                Groups
                Questions
                Tutorials
                Engineers
                      Blog
                             Log in

 Join 5,370,000 engineers with over 3,190,000 free CAD ﬁles Join the Community
 Join 5,370,000 engineers with over 3,190,000 free CAD ﬁles Join the Community
  Search...
   Recent All time
         Popular
         Recent
         Most liked
         Most commented
         Most downloaded
         Following

         This week
         This month
         All time

  Category
         3D printing
         Aerospace
         Agriculture
         Architecture
         Automotive
         Aviation
         Components
         Computer
         Construction
         Educational
         Electrical
         Energy and Power
         Fixtures
         Furniture
         Hobby
         Household
         Industrial design
         Interior design
         Jewellery
         Just for fun
         Machine design
         Marine
         Medical
         Military
         Miscellaneous
         Nature
         Piping
         Robotics
         Speedrun
         Sport
         Tech
         Tools
         Toys

  Software
         Alibre Design
         ArchiCAD
         AutoCAD
         AutoCAD Electrical
         Autodesk 3ds Max
         Autodesk Alias
         Autodesk Inventor
         Autodesk Maya

https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                               1/9
11/27/2018                                         ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library
       Autodesk Revit
       Autodesk 123D
       BricsCAD
       Bentley MicroStation
       BlenderCAD
       BobCAD-CAM
       CATIA
       Delmia
       DraftSight
       FreeCAD
       Femap
       Fusion 360
       Geomagic Design
       IronCAD
       JT
       Kompas-3D
       KeyCreator
       KeyShot
       Lagoa
       Lightwave
       Luxology
       Mastercam
       Moi3D
       NX Unigraphics
       OBJ
       Onshape
       OpenSCAD
       Parasolid
       Powermill
       Powershape
       Pro/Engineer Wildﬁre
       PTC Creo Parametric
       PTC Creo Elements
       Rhino
       SOLIDWORKS
       solidThinking Evolve
       SpaceClaim
       SurfCAM
       Solid Edge
       SolidFace
       STEP / IGES
       SketchUp
       STL
       TopSolid
       TinkerCAD
       T-Flex CAD
       TurboCAD
       VectorWorks
       ViaCAD 3D
       VRML / WRL
       ZW3D
       Rendering
       Other
       GrabCAD Community
       GrabCAD Workbench
       GrabCAD Print

 Tag: ar15×




 September 18th, 2018
 Lower receiver for Assaul...
                                                                                     September 6th, 2018
 by Berk Burak Biyikli                                                               10" AR15 free-ﬂoat M-LOK...
                                           September 16th, 2018                                                                 September 6th, 2018
                                           MK47 all parts                                                                       A2 Grip Adapter
                                                                                     by Karl Ebert
                                           by hou yet                                                                           by Karl Ebert
 12 131 1
 CATIA V5, Rendering, Other
                                                                                     12 85 0
                                                                                     Autodesk Inventor 2016, STEP / IGES, Rendering
                                           52 557 22                                                                          4 25 0
                                           SOLIDWORKS 2017, Rendering, Other                                                  Autodesk Inventor 2016, STEP / IG
                                                                                                                              STL, Rendering



https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                         2/9
11/27/2018                                         ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library




                                                                                                                                April 4th, 2018
                                                                                     May 6th, 2018                              Angled Foregip KeyMod
                                                                                     Handguard for AR-15
                                                                                                                                by Brandon Makowski
                                                                                     by Race Reed
                                           May 4th, 2018
                                           AR-15 5.56 NATO Bolt

 August 7th, 2018                                                                                                               7 130 0
                                           by bailey Savage                          27 458 0                                   Autodesk Inventor, Rendering
 3D Printable AR-15 Millin...
                                                                                     STEP / IGES, Rendering
 by Greg Greg
                                           31 653 3
                                           STEP / IGES                                                                          April 3rd, 2018
                                                                                                                                5.56 Bolt
 24 248 2
 SOLIDWORKS 2017, Rendering                                                                                                     by Brandon Makowski
                                                                                     April 3rd, 2018
                                                                                     AR15 Bolt Cam Pin

 March 30th, 2018                                                                    by Brandon Makowski
                                                                                                                                9 155 0
                                           March 24th, 2018
 Extended Castle nut buffe...                                                                                                   Autodesk Inventor, Rendering
                                           Reinforced Magwell for Bo...
 by James Stubbins
                                           by James Stubbins                         2 147 0
                                                                                     Autodesk Inventor 2016

 3 165 0
                                           3 128 0
 STEP / IGES
                                           STEP / IGES



                                                                                                                                February 18th, 2018
                                                                                                                                CNC VICE JIG
 February 6th, 2018
                                                                                                                                by CHRIS ABBOTT
 AR15 7.5" Barrel                                                                    February 13th, 2018
                                                                                     Vz61 Skorpion reinforced ...
 by Brandon Makowski
                                                                                     by James Stubbins
                                                                                                                                12 167 0
                                                                                                                                STEP / IGES
 24 277 4
 Autodesk Inventor, Rendering                                                        26 300 3
                                                                                     STEP / IGES
                                           February 5th, 2018
                                           AR-15_80_percent_Lower_Dr...

                                           by Wizer
                                                                                                                                January 28th, 2018
                                                                                                                                Bolt Together Ar15 Lower ...

                                           21 355 2                                                                             by James Stubbins
                                           STEP / IGES, STL, Rendering               January 21st, 2018
 January 23rd, 2018
                                                                                     Bolt Together Ar15 for M5...
 Improved 3d Printable Bol...
                                                                                     by James Stubbins                          55 1007 11
 by James Stubbins
                                                                                                                                STEP / IGES, Rendering


 118 1990 8                                                                          37 540 3
                                                                                     STEP / IGES, Rendering
 STEP / IGES, Rendering


                                           January 20th, 2018
                                           Bolt Together Ar15 Grip P...

                                           by James Stubbins                                                                    January 6th, 2018
                                                                                                                                AR barrel nut, lock ring,...

                                                                                                                                by Manuel Monroy
                                           6 143 0
 December 22nd, 2017                       STEP / IGES
 Vz61 Skorpion for Sig Bra...
                                                                                                                                2 76 0
https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                             3/9
11/27/2018                                         ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library
 by James Stubbins                                                                                                              Autodesk Inventor



 52 478 1
 Fusion 360, STEP / IGES, Rendering


                                           December 17th, 2017                                                                  December 16th, 2017
                                           AR15 9mm Glock Cleaning a...                                                         AR15 Cleaning Tool Spacer...

                                           by Matthias Hartmann                                                                 by Matthias Hartmann



                                           16 190 0                                                                             16 176 0
                                           STL, Rendering                                                                       STL, Rendering
 December 13th, 2017                                                                 December 23rd, 2017
 We The People American Fl...
                                                                                     Vz61 Skorpion Ar15 Grip A...
 by milton irick
                                                                                     by James Stubbins


                                           December 2nd, 2017                        December 8th, 2017
 13 188 4                                                                            AR15 15 inch Handguard r...
                                           AR15 Cleaning and Mainten...              9 199 0
 SOLIDWORKS 2016
                                                                                     STL,
                                                                                     by   Rendering
                                                                                        IMAX
                                           by Matthias Hartmann
                                                                                                                                November 20th, 2017
                                                                                                                                AR15 13 inch Handguard RA...
                                           22 208 1                                  17 261 0
                                                                                     STEP / IGES, Rendering                     by IMAX
                                           STL, Rendering


                                                                                                                                17 357 0
 November 14th, 2017                                                                                                            STEP / IGES, Rendering
 Handguard

 by IMAX


                                           November 11th, 2017                       November 13th, 2017
 9 188 1                                   MK18 AR15 MK12 Handguard ...              AR15 Muzzle Break
 STEP / IGES, Rendering
                                                                                     by IMAX
                                           by IMAX
                                                                                                                                November 11th, 2017
                                                                                                                                AR15 Flash Suppressor 9
                                                                                     15 244 0
                                           11 123 0
                                           STEP / IGES, Rendering                    STEP / IGES, Rendering                     by IMAX



                                                                                                                                25 287 1
 November 11th, 2017                                                                                                            STEP / IGES, Rendering
 AR15 Flash Suppressor 8

 by IMAX


                                                                                     November 11th, 2017
                                           November 10th, 2017
 17 214 0                                  Flash Suppressor 6                        Flash Suppressor 7
 STEP / IGES, Rendering
                                           by IMAX                                   by IMAX

                                                                                                                                November 10th, 2017
                                                                                                                                AR15 Flash Suppressor 5
                                           15 147 0                                  26 249 0
                                                                                     STEP / IGES, Rendering                     by IMAX
                                           STEP / IGES, Rendering


                                                                                                                                12 105 0
 November 10th, 2017                                                                                                            STEP / IGES, Rendering
 AR15 Flash Suppressor 4

 by IMAX


                                           November 10th, 2017                       November 10th, 2017
                                                                                     AR15 Flash Suppressor 3
https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                             4/9
11/27/2018                                          ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library
 13 149 0                                  AR15 Flash Suppressor 2
 STEP / IGES, Rendering                                                              by IMAX
                                           by IMAX


                                                                                     20 190 0
                                           12 157 0                                  STEP / IGES, Rendering
                                           STEP / IGES, Rendering
 October 1st, 2017
 Keymod reference

 by Race Reed                                                                                                                    November 10th, 2017
                                                                                                                                 AR15 Flash Suppressor

                                                                                                                                 by IMAX
 10 185 4
 STEP / IGES, Rendering

                                                                                     September 29th, 2017                        12 107 0
                                                                                     Lock Nut - Muzzle Device ...                STEP / IGES, Rendering

                                                                                     by Brian Stott

                                                                                                                                 July 9th, 2017
                                                                                                                                 M-Lok Compatible AK Foreg...
                                                                                     3 101 2
                                                                                     Autodesk Inventor 2015                      by James Stubbins
 July 9th, 2017
 Ar15 Safety Plug
                                                                                                                                 4 96 0
 by James Stubbins                                                                                                               STL
                                           August 6th, 2017
                                           CAA saddle to Pistol Buff...

 4 91 1                                    by James Stubbins                         July 4th, 2017
 Fusion 360, STEP / IGES                                                             Bolt Together Ar15 3D pri...

                                                                                     by James Stubbins
                                           20 142 0
                                           Fusion 360, Rendering

                                                                                     10 165 0
                                                                                     Fusion 360, STEP / IGES, Rendering
                                                                                                                                 July 4th, 2017
                                                                                                                                 Bolt Together AR15 3D Pri...

                                                                                                                                 by James Stubbins
 July 4th, 2017
 Bolt-Together Ar15 AK Gri...
                                                                                                                                 10 162 1
 by James Stubbins
                                           June 30th, 2017                                                                       Fusion 360, STEP / IGES
                                           AR-15 Extended Bolt Relea...              May 31st, 2017
                                                                                     AR15 Stamped Steel Magazi...
 6 104 0                                   by J W
 STL, Rendering                                                                      by FredSWUG


                                           24 365 0
                                           SOLIDWORKS 2016, STL                                                            May 20th, 2017
                                                                                     57 1005 8
                                                                                                                           M-16 EARLY STRAIGHT GROOV
                                                                                     Parasolid, SOLIDWORKS 2016, STEP / IGES, STL, Rendering
                                                                                                                                 by STONER FAN
 May 20th, 2017
 M-16 DUCKBILL FLASH SUPRE...
                                                                                                                                 16 225 0
 by STONER FAN
                                           May 20th, 2017                                                                        Autodesk Inventor, STEP / IGES,
                                           M-16 EARLY DUCKBILL FLASH...                                                          Rendering

 13 168 0                                  by STONER FAN
 Autodesk Inventor, STEP / IGES, Rendering


                                           7 97 0
                                           Autodesk Inventor, STEP / IGES, Rendering, Other




 April 24th, 2017

https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                              5/9
11/27/2018                                         ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library
 AR-15 carbine hand guard

 by craig forcht



 54 907 9
 SOLIDWORKS 2013, Rendering
                                           April 5th, 2017
                                           M7 Brass Knuckle Handguar...

                                           by James Stubbins



                                           10 83 0
                                           SketchUp, STL, Rendering, Other




                                                                                     April 28th, 2017
                                           March 14th, 2017
                                                                                     Mlok Compatible 45 degree...               April 28th, 2017
                                           S&W 15-22 10 Rd Magazine
                                                                                                                                Mlok Compatible Laser-Lig...
                                                                                     by James Stubbins
                                           by BMee19
                                                                                                                                by James Stubbins

                                                                                                                                March 8th, 2017
                                                                                     8 157 0
                                           14 247 0                                                                             Compensator
 April 5th, 2017                                                                     STL, Rendering                             6 144 0
                                           STL
 S.T.O.W.                                                                                                                       STL,
                                                                                                                                by   Rendering
                                                                                                                                   Daniel Leith

 by James Stubbins

                                                                                                                                5 143 0
                                                                                     March 24th, 2017                           SOLIDWORKS 2016
 34 243 3                                                                            AR-15 Magazine Coupler PM...
 SketchUp, STL, Rendering
                                                                                     by Shiro kubocha


                                           February 18th, 2017
                                                                                     68 777 3
                                           AR15 Lower Assembly Blank...                                                         February 6th, 2017
                                                                                     Autodesk Inventor, STL, Rendering
                                                                                                                                AR15 30 ROUND MAGAZINE
                                           by Brandon Renner
                                                                                                                                by Seth G


 January 24th, 2017                        24 251 0
 AR-15 Barrel                              STEP / IGES, Other, Rendering                                                        62 1279 6
                                                                                                                                SOLIDWORKS 2012, Rendering
 by Matthew Sartain
                                                                                     December 29th, 2016
                                                                                     Billet AR15 Lower

 32 722 0                                                                            by craig forcht
 STEP / IGES, Rendering

                                           December 23rd, 2016
                                           Armalite AR10 lower                       135 1680 6
                                                                                     SOLIDWORKS, Rendering
                                           by craig forcht
                                                                                                                                December 3rd, 2016
                                                                                                                                Blank Firing Attachment f...

                                           131 1403 14                                                                          by Nap Bollemeijer
                                           SOLIDWORKS 2013, Rendering

 October 5th, 2016
 USAGI sight                                                                         September 3rd, 2016                        35 163 1
                                                                                     Airsoft MK18 Assault Riﬂ...                STEP / IGES, Rendering
 by Zhang Tian
                                                                                     by Максим Гутиков


 86 657 1
 CATIA V5, STL, Rendering, Other                                                     310 3049 41
                                                                                     SOLIDWORKS 2016, STEP / IGES, STL, Rendering
                                           September 3rd, 2016
https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                             6/9
11/27/2018                                          ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library
                                           10rds AR magazine (airsof...

                                           by HJH



                                           21 148 2
                                           STL, Rendering



 August 11th, 2016                                                                   August 11th, 2016                           August 11th, 2016
 AR15 Target Style Sear                                                              AR-15 Target Style Hammer                   AR15

 by Troy Parker                                                                      by Troy Parker                              by cawpin



 26 449 0                                                                            36 535 0                                    May  22nd,372016
                                                                                                                                 217 5802
 PTC Creo Parametric 2.0                   July 7th, 2016                            PTC Creo Parametric 2.0                     .308 / 762x51mm2015,
                                                                                                                                 SOLIDWORKS       automatic...
                                                                                                                                                      STEP / IGES
                                           AR15 5.56 Flash Hider Muz...                                                          STL
                                                                                                                                 by Gui Silva
                                           by IMAX


                                                                                                                                 106 1210 10
                                           25 246 0                                                                              SOLIDWORKS 2015, STEP / IGES
                                           SOLIDWORKS 2012, Rendering                                                            Rendering

 April 7th, 2016                                                                     April 2nd, 2016
 .22lr ar15 charging handl...                                                        dji S1000 - AR15 mod

 by Cameron                                                                          by Johar Palacita



 32 582 0                                                                            56 768 3
 SOLIDWORKS 2015, STL                                                                STEP / IGES, Rendering
                                                                                                                                 March 26th, 2016
                                           March 26th, 2016                                                                      AR-15 Bore Flag
                                           AR-15 Magpul PMAG Magazin...
                                                                                                                                 by Charles Lacey
                                           by Charles Lacey


                                                                                                                                 25 276 0
                                           62 637 1                                                                              STL, Rendering
                                           SketchUp, STL, Rendering




 March 24th, 2016                                                                    March 25th, 2016
 STANAG 4694 Accessory Rai...                                                        MK 12 / SOPMOD Block, Gas

 by MAKSEC Group                                                                     by MAKSEC Group



 45 651 0                                                                            42 779 1
 SOLIDWORKS 2015, Rendering                                                          SOLIDWORKS 2015, Rendering, Other
                                                                                                                                 March 24th, 2016
                                           March 24th, 2016                                                                      MIL-STD-1913
                                           Flash Hider, GEWEER AR10
                                                                                                                                 by MAKSEC Group
                                           by MAKSEC Group


                                                                                                                                 43 700 1
                                           24 354 2                                                                              SOLIDWORKS 2015, Other, Rend
                                           SOLIDWORKS 2015, Rendering, Other




 March 20th, 2016                                                                    March 20th, 2016
 Case, Suppressor                                                                    Core, Suppressor

 by MAKSEC Group                                                                     by MAKSEC Group                             March 18th, 2016
                                                                                                                                 M4a1 RIS standard


https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                           7/9
11/27/2018                                         ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library
                                                                                     34 737 0                                   by Marco Couwenberg
                                                                                     STEP / IGES, Rendering

 29 530 1
 STEP / IGES, Rendering                                                                                                         57 937 2
                                                                                                                                SOLIDWORKS 2013, STEP / IGES
                                                                                                                                Rendering



                                                                                     February 24th, 2016
                                                                                     Boyd's AR-15 Wood Furnitu...

 February 20th, 2016                                                                 by Matt Zurawski
 ar15                                                                                                                           February 13th, 2016
                                                                                                                                AR-15 Pistol Cheek Rest
 by Nen Shripal
                                                                                     30 504 0                                   by Philip - SaltedEarth
                                                                                     STEP / IGES, Rendering

 5 161 0
 KeyCreator, SOLIDWORKS, STEP / IGES                                                                                            77 715 5
                                                                                                                                STEP / IGES, STL, Rendering

                                           February 28th, 2016
                                           AR-15/M-16 Bolt Carrier S...
                                                                                     February 9th, 2016
                                           by Austin Mabry                           AR15 Low Proﬁle Gas Bloc...

                                                                                     by Matt Zurawski

                                           25 362 0 13th, 2015
                                           December
                                           STEP / IGES,
                                           Tufforce     Rendering
                                                    Muzzle Brake wit...                                                         November 17th, 2015
 February 2nd, 2016                                                                  30 600 1                                   Salted Earth AR15 Hammer ...
 AR15 / M16 Lower Receiver...              by Karl Ebert                             STEP / IGES, Rendering
                                                                                                                                by Corey Renner
 by O

                                           15 252 4
                                           Autodesk Inventor 2013, STEP / IGES, STL, Rendering                                  36 597 3
 51 893 1                                                                                                                       STL, Rendering
 STEP / IGES, STL
                                                                                     November 17th, 2015
                                                                                     Salted Earth AR15 Receive...

                                                                                     by Corey Renner



                                                                                     28 335 2
                                                                                     STL, Rendering
 September 28th, 2015
 AR-Pistol Brace                           October 30th, 2015                                                                   November 14th, 2015
                                           Ar15 Vertical Grip                                                                   Vanilla
 by Philip - SaltedEarth
                                           by Donoven Bruntmyer                                                                 by Odysseus Perez


 51 638 11
 STEP / IGES, STL, Rendering               24 515 5                                                                             4 57 0
                                           SOLIDWORKS 2014, Rendering                                                           STL
                                                                                     July 21st, 2015
                                                                                     MFT BMSMIL - BATTLELINK™ ...

                                                                                     by Max Boldyrev



                                                                                     66 1049 7
                                                                                     Autodesk Inventor 2015, Rendering
        « Previous
        1
        2
        3
        Next »

  100 per page
        24 per page
        48 per page
        100 per page

https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                             8/9
11/27/2018                                           ar15 - Recent models | 3D CAD Model Collection | GrabCAD Community Library
       Community
       Library
       Challenges
       Groups
       Questions
       Tutorials
       Engineers

       Workbench
       Overview
       Features
       Compare

       Print
       Overview
       Features

       Resources
       Blog
       Resource Center
       Help Center

       About us
       Company
       Jobs

 info@grabcad.com Website Terms of Use Software Terms of Use Privacy policy Your Data on GrabCAD Twitter Instagram Facebook LinkedIn
 © 2018 GrabCAD, a STRATASYS solution
 The Computer-Aided Design ("CAD") ﬁles and all associated content posted to this website are created, uploaded, managed and owned by third party users. Each CAD
 and any associated text, image or data is in no way sponsored by or afﬁliated with any company, organization or real-world item, product, or good it may purport to
 portray.




https://grabcad.com/library/tag/ar15?page=1&per_page=100&time=all_time&sort=recent                                                                                     9/9
